Detailed Action
Summary
1. This office action is in response to the RCE/IDS filed on December 15, 2021. 
2. Claims 1-4, 7-15 and 18-19 are pending and has been examined. 
Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on February 19, 2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on December 15, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Election/Restrictions
7. This application contains claims directed to the following patentably distinct species: 
Species 1: Fig. 3. 
Species 2: Fig. 7.
These two species are independent or distinct because each species claims a specific embodiment. Each of these embodiments would need to be searched separately/differently (H02M3/33592 and H02M1/0006 respectively). In addition, these species are not obvious variants of each other based on the current record.
During a telephonic conversation with Attorney Pamela Lau Kee on 09/02/2021 (see an interview summary on NOA issued on 09/17/2021). Applicant’s representative agreed to elect, without traverse, species 1.Therefore, the election was made without traverse. 
EXAMINER’S AMENDMENT 
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Pamela Lau Kee on 12/28/2021 (see an interview summary). 
Claim 13:
second controller;
. 
Allowable subject matter
9. Claims 1-4, 7-15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “ a capacitor coupled as a dc blocking device between the input of the inductive charging circuit and the inductor; and a second diode coupled to the inductor and to the first diode to provide a reset 10path for the capacitor; wherein a capacitance of the capacitor is selected such that a resonance frequency of the capacitor and the inductor is less than a switching frequency of the power switch of the power converter."
 In re to claim 13, claim 13 the prior art fails to disclose or suggest the emboldened and italicized features recites “a capacitor coupled as a dc blocking device between the input of the inductive charging circuit and the inductor; and a second diode coupled to the inductor and to the first diode to provide a reset path for the capacitor; wherein a capacitance of the capacitor is selected such that a resonance frequency of the capacitor and the inductor is less than a switching frequency of the power switch.”

In re to claims 2-4 and 7-12, claims 2-4 and 7-12 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 14-15 and 18-19, claims 14-15 and 18-19 depend from claim 13, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balakrishnan (20030090253) disclose the regulator circuit includes a control input that receives a current, which is the sum of a consumption current of the regulator and a feedback current. The consumption current of the regulator is varied as a function of the duty cycle of the power switch. The feedback current is the current in a shunt regulator, which is control current in excess of the internal consumption of the regulator.
Balakrishnan (20030076078) discloses the regulator circuit reduces the current limit of the power MOSFET when the voltage across resistor 335 decreases below a threshold. The current limit is reduced as a function of the voltage across resistor 335 to keep the 
Hara (20200112266) discloses a synchronous rectification controlling device that contributes to stable characteristics of an isolated synchronous-rectification DC-DC converter, and to provide an isolated synchronous-rectification DC-DC converter, an AC-DC converter, a power adapter, and an electric appliance employing such a synchronous rectification controlling device.
Note:
Balakrishnan (20030090253) Fig.3 shows a capacitor 375 is the regulator circuit's bypass storage element, and capacitor 370 is the storage element for the voltage on the DC output 300, that is fed back via diode 330. On one side of the inductive energy storage element 380, the energy transferred is stored in capacitor 305 to be available at the DC output 300. The inductive storage element 380 stores energy during the active part of the cycle when the controller 150 is conducting current drain to source. The stored energy will be delivered to node 310 during the inactive part of the cycle through diode 360.
Examiner noted that the closest art as shown in Fig. 3, the regulator circuit has similar component/device such as (capacitors 370,305 &375, diode 330 &360, inductor 380 and resistor 335) but they have different structural configuration, connection and uses as of the invention recites in claims 1 and 18.
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839